           Case 2:20-cv-01019-APG-VCF Document 43 Filed 08/06/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      ALI SHAHROKHI,
4
                           Plaintiff,
5                                                       2:20-cv-01019-APG-VCF
      vs.                                               ORDER
6     JUDGE MATTHEW HARTER, et al.,
7                          Defendant.
8           Before the Court are two subpoenas filed by Plaintiff (ECF NOS. 41 & 42).
9           Accordingly,
10          IT IS HEREBY ORDERED that an in-person pretrial conference, in accordance to Federal Rule
11   of Civil Procedure 16, and a hearing on the two subpoenas filed by Plaintiff (ECF NOS. 41 & 42), are
12   scheduled for 10:00 AM, August 18, 2020, in Courtroom 3D, United States District Court, Lloyd D.
13   George Courthouse, 333 S. Las Vegas Blvd, Las Vegas, Nevada 89101.
14

15          DATED this 5th day of August, 2020.
                                                              _________________________
16
                                                              CAM FERENBACH
17                                                            UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
